Case: 20-10194     Document: 00515708970         Page: 1     Date Filed: 01/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 January 15, 2021
                                  No. 20-10194
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jennifer Lynn Slider,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-302-11


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Jennifer Lynn Slider appeals her sentence of 188 months of
   imprisonment following her guilty plea conviction of conspiracy to possess
   with intent to distribute a mixture and substance containing a detectable
   amount of methamphetamine, in violation of 21 U.S.C. § 846. She contends


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10194      Document: 00515708970           Page: 2    Date Filed: 01/15/2021




                                     No. 20-10194


   that the district court erred at sentencing by (1) declining a mitigating role
   adjustment under § 3B1.2 of the Sentencing Guidelines, (2) overruling her
   objection to the § 2D1.1(b)(12) enhancement, and (3) requiring her to prove
   that she was entitled to an adjustment under § 3B1.2.
          We review the district court’s “interpretation and application of the
   Guidelines de novo, and its factual findings for clear error.” United States v.
   Zuniga, 720 F.3d 587, 590 (5th Cir. 2013). “A factual finding is not clearly
   erroneous if it is plausible in light of the record as a whole.” Id. We will
   reverse for clear error “only if a review of the record results in a definite and
   firm conviction that a mistake has been committed.” Id. (citation omitted).
          Section 3B1.2 “provides a range of adjustments for a defendant who
   plays a part in committing the offense that makes [her] substantially less
   culpable than the average participant in the criminal activity.” § 3B1.2 cmt.
   n.3(A). Whether a defendant was a minor or minimal participant under
   § 3B1.2 is a factual finding that we review for clear error. United States v.
   Castro, 843 F.3d 608, 612 (5th Cir. 2016). The defendant has the burden of
   demonstrating her entitlement to a mitigating role adjustment based on the
   totality of the circumstances. Id.; § 3B1.2 cmt. n.3(C).
          Slider has not shown that she is entitled to a mitigating role
   adjustment. See § 3B1.2 cmt. n.3(C)(i)–(v) (listing factors to consider). The
   record reflects that Slider understood the scope and structure of the drug
   conspiracy. She distributed methamphetamine and gamma hydroxybutyric
   acid (GHB) on behalf of Rodney Gardner, and she continued to distribute
   controlled substances and collect money from customers even after Gardner
   was arrested. Further, she was Joshua Hite’s GHB distribution partner and
   methamphetamine supplier, and she had methamphetamine and GHB
   customers of her own. The record also shows that Slider participated in
   planning the criminal activity and exercised decision-making authority by




                                          2
Case: 20-10194      Document: 00515708970          Page: 3    Date Filed: 01/15/2021




                                    No. 20-10194


   directing an unidentified coconspirator to deliver multiple ounce quantities
   of GHB to a codefendant, brokering GHB sales for Hite, maintaining her own
   methamphetamine and GHB customers, and organizing the removal of
   methamphetamine, heroin, and firearms from the home she shared with
   Gardner after he was arrested. She was also involved in the attempted cover-
   up of the conspiracy by removing drugs from the home, remotely erasing data
   from Gardner’s iPhone, instructing a co-conspirator to lie to investigators,
   creating sham documents, and falsely testifying at Gardner’s detention
   hearing to assist his being released on bond. The district court’s denial of the
   mitigating role adjustment was not clearly erroneous.
          Under § 2D1.1(b)(12) of the Guidelines, a defendant’s base offense
   level can be increased by two levels if she “knowingly maintains a premises
   (i.e., a building, room, or enclosure) for the purpose of manufacturing or
   distributing a controlled substance, including storage of a controlled
   substance for the purpose of distribution.” § 2D1.1 cmt. n.17. “A district
   court’s application of § 2D1.1(b)(12) is a factual finding reviewed for clear
   error.” See United States v. Haines, 803 F.3d 713, 744 (5th Cir. 2015).
   Relevant factors for determining whether a defendant “maintained” a
   premises include (1) whether the defendant held a possessory interest in the
   premises and (2) “the extent to which the defendant controlled access to, or
   activities at, the premises.” § 2D1.1 cmt. n.17.
          Slider does not argue that the home she shared with Gardner was not
   maintained for the purpose of manufacturing or distributing a controlled
   substance. Instead, she argues that she did not have sufficient dominion and
   control over the home to “maintain” it for this purpose. We have held that
   unrestricted access to a premises indicates a “level of access, dominion, and
   control” that “suffices to support a maintenance finding under the
   deferential clear error standard.” United States v. Guzman-Reyes, 853 F.3d
   260, 264 (5th Cir. 2017) (alteration and citation omitted). Here, the record



                                          3
Case: 20-10194     Document: 00515708970          Page: 4   Date Filed: 01/15/2021




                                   No. 20-10194


   establishes that Slider had unrestricted access to the home. She was
   Gardner’s distribution partner and lived in the home with him for
   approximately three years. Although Slider disputes her designation in the
   presentence report as Gardner’s distribution partner, she does not meet her
   burden of presenting rebuttal evidence to show that this designation is
   “inaccurate or materially untrue.” United States v. Cervantes, 706 F.3d 603,
   620–21 (5th Cir. 2013) (citation omitted). There is nothing in the record to
   suggest that Slider was limited in her use of the home. Further, upon
   Gardner’s arrest, Slider had sufficient authority over and access to the home
   to have drugs and firearms removed. On these facts, the district court’s
   application of the § 2D1.1(b)(12) enhancement was not clearly erroneous.
          Finally, as Slider concedes, we have held that a defendant has the
   burden of showing that she is entitled to a mitigating role adjustment under
   § 3B1.2. United States v. Angeles-Mendoza, 407 F.3d 742, 753 (5th Cir. 2005).
   Under our rule of orderliness, that holding remains binding precedent. See
   United States v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014). As Slider
   acknowledges, her argument is therefore foreclosed.
         Accordingly, the judgment of the district court is AFFIRMED.




                                        4